DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 15, and 20 of copending Application No. 16/554,090 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims do not identify that the leakage light is from the back facet of the laser. Official notice is taken that it is well known that the back facet of a laser leaks light and therefore it would be obvious to use the leakage light from the back facet for the local oscillator. Claim 1 corresponds to claims 1, 5, and 6 as demonstrated below. Claims 8 and 15 are rejected for the same reason and in addition, the use of a waveguide (Official notice is taken) to guide the local oscillator would have been obvious in order to place the local oscillator at the desired location or path (e.g. to the detectors, to mix with the reflected beam).

Present Application
Reference Application
1. A method of detecting an object, comprising:
1. A method of detecting an object, comprising:
generating, at a laser of a photonic chip, a transmitted light beam through a front facet of the photonic chip and
generating a transmitted light beam at a photonic chip via a laser at the photonic chip, the laser having a front facet located at a first aperture of the photonic chip
and a leakage energy 
5. The method of claim 1, further comprising receiving a leakage energy from the laser as a local oscillator beam in the photonic chip.
combining the leakage energy with a reflected light beam, and
6. The method of claim 5, wherein the reflected light beam and the local oscillator beam interfere with each other within the photonic chip.
wherein the reflected light beam is a reflection of the transmitted light beam from the object;
receiving, at the photonic chip, a reflected light beam that is a reflection of the transmitted light beam


detecting, at a set of photodetectors of the photonic chip, a combination of the reflected light beam and the leakage energy to determine a parameter of the object.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states the variable attenuator controls the power level of the laser. This is not supported by the disclosure. The variable attenuator may be shown by the disclosure to control the power level of the leakage energy in a waveguide, but it is not shown to control the laser itself. Claim 13 will be interpreted to be like that of claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (“Photonic Integrated Circuit FMCW Lidar On A Chip”)  in view of Goodwin et al. (US 4,733,609).

With respect to claim 1, Suni shows a method of detecting an object (see section 3 and Figs. 2 and 3), comprising: 
generating, at a laser (SG-DBR) of a photonic chip, a transmitted light beam through a front facet of the photonic chip and a leakage energy at a back facet of the laser (not explicitly disclosed by Suni, but it is inherent as the mirrors of lasers are not perfect);
combining a local oscillator 
detecting, at a set of photodetectors (“balanced detector pairs”) of the photonic chip, a combination of the reflected light beam and the leakage energy to determine a parameter of the object.

	Suni does not show the use of the leakage energy at a back facet of the laser as the local oscillator.
	Goodwin shows a laser proximity sensor comprising a laser source which serves to illuminate the target by part of the light transmitted out of the front facet of the diode and impinging on the target, and which serves to illuminate the detector with a local oscillator beam by the remainder of the light emerging from the back facet of the laser source and impinging on the detector (col. 7, ll. 22-28).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Suni to use the light emerging from the back facet of the laser as the local oscillator as one of ordinary skill in the art would recognize it is an efficient way of using light that is otherwise wasted or have less components (i.e. a beam splitter/coupler or the “LO splitter” is not needed).

2. The method of claim 1, further comprising disposing the front facet of the laser at a first aperture of the photonic chip (see Fig 2; the front facet of the laser is an aperture and thus is an aperture of the photonic chip).

5. The method of claim 1, further comprising receiving the leakage energy at a local oscillator waveguide of the photonic chip (Suni shows a waveguide in the figures and Goodwin shows a lens (20) receiving the local oscillator.

7. (and claim 20) The method of claim 5, further comprising controlling a voltage level supplied to the laser in order to control a power level of the leakage energy in the local oscillator waveguide (it is inherent that at least a fixed voltage is supplied to the laser, rather than an unknown or random voltage, and thus the power of the leakage is inherently determined by this fixed voltage. The recitation “in order to control a power level of the leakage energy” is a statement of purpose why the power level is controlled. No limitation is found in the claim stating how the voltage level is controlled. This also applies to claim 20 where a processor, e.g., locker circuit is shown in Fig. 3.

With respect to claims 8 and 15, see the elements discussed above for claim 1. In the alternative claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suni as Suni shows a laser integrated into the photonic chip, the laser generating a leakage energy at a back facet; and a  waveguide for receiving the leakage energy for the locker. The recitation of claim 8 “for use as a local oscillator beam for the photonic chip” does not require that the waveguide be used for a local oscillator.

With respect to claims 9 and 16: wherein a front facet of the laser is located at a first aperture of the photonic chip to direct a transmitted light beam into free space including an object (See Figs. 2 and 3. The front facet of the laser is an aperture and thus is an aperture of the photonic chip).

14. The photonic chip of claim 8, further comprising a power supply that controls a power level supplied to the laser (the same applies as for claim 7 above).

Claims 1-4, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2019/0302262)  in view of Suni and Goodwin. 
With respect to claims 1, 8, and 15, Singer shows a system/method for detecting an object (see Figs. 2 and 3), comprising: 
generating, at a laser (210) of a 
combining a local oscillator 
detecting, at a set of photodetectors (280a, 280b) 

	Singer does not show the use of the leakage energy at a back facet of the laser as the local oscillator.
	Goodwin shows a laser proximity sensor comprising a laser source which serves to illuminate the target by part of the light transmitted out of the front facet of the diode and impinging on the target, and which serves to illuminate the detector with a local oscillator beam by the remainder of the light emerging from the back facet of the laser source by receiving the local oscillator with a waveguide (20) and impinging on the detector (col. 7, ll. 22-28).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Singer to use the light emerging from the back facet of the laser as the local oscillator as one of ordinary skill in the art would recognize it is an efficient way of using light that is otherwise wasted or have less components (i.e. a beam splitter/coupler or the “LO splitter” is not needed).
	The proposed combination of Singer and Goodwin does not suggest the laser and the photodetectors to be on a photonic chip. Suni shows a LiDAR with the laser and photodetectors on a photonic chip as discussed above.
Before the effective filing date of the claimed invention, it would have been obvious to integrate the LiDAR of the combination of Singer and Goodwin into a photonic chip in order to miniaturize the LiDAR (See Abstract of Suni).

2. (and claims 9 and 16) The method of claim 1, further comprising disposing the front facet of the laser at a first aperture of the photonic chip (see Suni Fig 2; the front facet of the laser is an aperture and thus is an aperture of the photonic chip; making the exit aperture at beamsplitter 240 of Singer on the photonic chip would be a result from the proposed combination of Suni with Singer and Goodwin).

3. The method of claim 2, further comprising receiving the reflected beam at a second aperture (see Singer’s apertures at either 270, 255b, 256b, 257b, 260) of the photonic chip.

4. The method of claim 3, further comprising directing the transmitted light beam from the first aperture to a MEMS scanner (257; [0041]) via a free space circulator (250) and directing the reflected light beam from the MEMS scanner to the second aperture (258 or 272) via the free space circulator.

10 (and claim 17). The photonic chip of claim 9, further comprising a second aperture for receiving a reflected light beam that is a reflection of the transmitted light beam from the object in free space (see Fig. 3, either 256b, 257b, 270).

11. (and claim 18) The photonic chip of claim 10, further comprising a combiner for combining the local oscillator beam with the reflected light beam (270).

12. (and claim 19) The photonic chip of claim 11, further comprising a set of photodetectors (280a,b) configured to generate an electrical signal from a combination of the local oscillator beam and the reflected light beam.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Suni, and Goodwin as applied to claim 5 above, and further in view of Amzajerdian et al. (US 5,317,376).
Singer, Suni, and Goodwin shows all the steps as recited in claim 5 but do not show the use of a variable attenuator on the local oscillator.
Amzajerdian shows a coherent laser radar wherein an acousto-optic modulator is used to variably control the intensity of the local oscillator (col. 3, ll. 50-59).
Before the effective filing date of the claimed invention, it would have been obvious to modify the proposed LiDAR of Singer, Suni, and Goodwin with an acousto-optic modulator (including the AOM controllers 3 and 56, the feedback control unit being a processor) in order to control the intensity of the local oscillator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886